Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are considered in this Non-Final Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/6/2021, 12/9/2021, 5/31/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claim 20 recites the claim language of “the computer executable instructions are provided to a user on an on-demand basis.”  

However, the claim language reciting “the computer executable instructions are provided to a user on an on-demand basis” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “the computer executable instructions are provided to a user on an on-demand basis.”  Accordingly, claim 20 is rejected for failure to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 recite the limitations "the enrichment engine;" “the analysis engine;” and “the results engine.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the limitations be amended to "an enrichment engine;" “an analysis engine;” and “results engine.”

Claims 2-6 and 14-20 depend on claims 1 and 13, respectively and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claims 4, 10, and 16 each recite the limitations of “the experience metric” and “the customer metric.”  There is insufficient antecedent basis for these limitations in the claim. Examiner suggests the limitations be amended to "an experience metric” and “a customer metric.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with Step 1, it is first noted that the claimed computer-implemented method in claims 1-6; the claimed system in claims 7-12; and the claimed non-transitory, computer-readable storage medium in claims 13-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In accordance with Step 2A, Prong One, claims 1-20 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
performing an extraction operation, the extraction operation extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts; 
performing an enrichment operation… receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes; 
performing an analysis operation…receiving the corresponding classes and mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight; and
 performing a results operation… receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation.

	performing an analysis operation… receiving the corresponding classes and mapping the corresponding classes to a continuum of innovation to provide a mapped human experience insight;

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, as described in the Applicant’s Specification in ¶0001, the invention sets forth an arrangement that enhances a customer’s experience with an organization during the lifecycle of their relationship. Therefore, the claimed language maps the lifecycle of human behaviors and experiences to enhance business relations. Accordingly, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of "the enrichment engine;" “the analysis engine;” “the results engine;” “an extraction engine;” “a system comprising: a processor, a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code., the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” and “a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions;” for receiving data (e.g. “receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts;” “receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes;”  etc.); processing data (e.g. “performing a results operation … receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation;”  etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements –  "the enrichment engine;" “the analysis engine;” “the results engine;” “an extraction engine;” “a system comprising: a processor, a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code., the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” and “a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of enhancing a customer’s experience with an organization during the lifecycle of their relationship) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “the present invention may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium. Any suitable computer usable or computer readable medium may be utilized” and the invention “can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (Specification, ¶0106-0109). As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan).

As per Claim 1, Kannan discloses a computer-implementable method for performing a human experience enhancement operation, comprising: 
a)	performing an extraction operation, the extraction operation extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts; performing an enrichment operation, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes (Kannan: ¶0036-0041, 0050, 0108-0112 and 0122: Data relevant to customer experience is gathered from a customer repository and an agent repository. A data mining engine extracts interaction attributes from the customer experience data and categorizes them to reveal a plurality of insights. See categorizations in Fig. 2C and Figs. 4A-4B.);

b)	 performing an analysis operation, the analysis engine receiving the corresponding classes and mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight (Kannan: ¶0092-0093, 0100: A process of data-mining is performed on the customer-agent interactions. The process of data-mining results in structured and
unstructured data that is analyzed for insights which provide useful feedback and enhancement objectives to agents or that are stored for future use. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience See ¶0054-0083 for example insights. See Fig. 2C for mapped insights to objectives.); and 

c)	performing a results operation, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation (Kannan: ¶0092-0093 and 0124-0126: The customer data is gathered as an input into one or more customer experience improvement modules and then the structured and unstructured data is mined by applying one or more prediction models or algorithms. The customer experience improvement module then outputs insights that are used to increase customer experience and customer satisfaction in future customer-agent interactions. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. One or more customer experience improvement modules produce recommendations used by agents in the customer service department to improve their performance. See specific course of action and recommendations in Fig. 2C.).

As per Claim 2, Kannan discloses the method of claim 1, further comprising: using the human experience recommendation to institute a change that affects the human experience of a customer (Kannan: Fig. 6 and ¶0124-0127: A model provides recommendations by analyzing customers' reasons for purchasing and reasons for not purchasing a given product or service offering. The recommendations are delivered to achieve customer satisfaction and customer retention.).

As per Claim 3, Kannan discloses the method of claim 1. further comprising: iterating the extraction operation, the enrichment operation and the analysis operation to generate a refined human experience recommendation (Kannan: Fig. 7 and ¶0098-0104: In an iterating process or dynamic feedback loop, customer interactions are analyzed via data mining and scored. Based on the determined score, real-time feedback, including training and corrective actions, are given to improve future customer interactions.).

As per Claim 4, Kannan discloses the method of claim 1, wherein: the extraction operation uses at least one of trend information and business information when generating the experience metric; and, the enrichment operation uses at least one of customer information and outcome information when generating the customer metric (Kannan: ¶0041, 0097-0098 and 0101-0103: The data fusion engine gathers data relevant to customer experience and assigns customer experience metrics based on business information: accepted standard customer experience/satisfaction measures such as American customer satisfaction index (ACSI) information, a Net Promoter score, and a score from J.D. Power and Associates. The outcome of a customer-agent interaction and customer feedback is used to derive a customer satisfaction metric.).

As per Claim 5, Kannan discloses the method of claim 1, wherein: the analysis operation applies a ranked hierarchy of human experience elements when providing the mapped human experience insight (Kannan: Fig. 2C and ¶0092-0095: As reported in Fig. 2C the human experience insights are mapped and ranked for its impact on customer experience.).

As per Claim 6, Kannan discloses the method of claim 1, wherein: the results operation generates the human experience recommendation based upon a weighted scatter plot of human experience enhancement objectives (Kannan: Figs. 4A-4B and ¶0093-0094 and 0107-0112: Unstructured customer experience data is categorized in queries and reported to provide/extract business insights. From the reported insights, recommendations are produced to improve performance and customer experience. See reported insights and objectives in scatter plots in Figs. 4A-4B.).

As per Claim 7, Kannan discloses a system comprising: a processor, a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Fig. 1 and ¶0034-0035) and configured to provide: 

a)	an extraction engine, the extraction engine performing an extraction operation, the extraction operation extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts; an enrichment engine, the enrichment engine performing an enrichment operation, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes (Kannan: ¶0036-0041, 0050, 0108-0112 and 0122: Data relevant to customer experience is gathered from a customer repository and an agent repository. A data mining engine extracts interaction attributes from the customer experience data and categorizes them to reveal a plurality of insights. See categorizations in Fig. 2C and Figs. 4A-4B.); 

b)	an analysis engine, the analysis engine performing an analysis operation, the analysis engine receiving the corresponding classes and mapping the corresponding classes to a continuum of innovation to provide a mapped human experience insight (Kannan: ¶0092-0093, 0100: A process of data-mining is performed on the customer-agent interactions. The process of data-mining results in structured and unstructured data that is analyzed for insights which provide useful feedback and enhancement objectives to agents or that are stored for future use. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience See ¶0054-0083 for example insights. See Fig. 2C for mapped insights to classes on a continuum.); and 

c)	performing a results operation, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight generate a human experience recommendation (Kannan: ¶0092-0093 and 0124-0126: The customer data is gathered as an input into one or more customer experience improvement modules and then the structured and unstructured data is mined by applying one or more prediction models or algorithms. The customer experience improvement module then outputs insights that are used to increase customer experience and customer satisfaction in future customer-agent interactions. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. One or more customer experience improvement modules produce recommendations used by agents in the customer service department to improve their performance. See specific course of action and recommendations in Fig. 2C.).

Claim 13 recites the limitations already addressed by the rejection of claim 7; therefore, the same rejection applies.

As per Claim 8, Kannan discloses the system of claim 7, wherein the instructions executable by the processor are configured for: using the human experience recommendation to institute a change that affects the human experience of a customer (Kannan: Fig. 6 and ¶0124-0127: A model provides recommendations by analyzing customers' reasons for purchasing and reasons for not purchasing a given product or service offering. The recommendations are delivered to achieve customer satisfaction and customer retention.).

Claim 14 recites the limitations already addressed by the rejection of claim 8; therefore, the same rejection applies.

As per Claim 9, Kannan discloses the system of claim 7, wherein the instructions executable by the processor are configured for: iterating the extraction operation, the enrichment operation and the analysis operation to generate a refined human experience recommendation (Kannan: Fig. 7 and ¶0098-0104: In an iterating process or dynamic feedback loop, customer interactions are analyzed via data mining and scored. Based on the determined score, real-time feedback, including training and corrective actions, are given to improve future customer interactions.).

Claim 15 recites the limitations already addressed by the rejection of claim 9; therefore, the same rejection applies.

 As per Claim 10, Kannan discloses the system of claim 7, wherein the extraction operation uses at least one of trend information and business information when generating the experience metric; and, the enrichment operation uses at least one of customer information and outcome information when generating the customer metric (Kannan: ¶0041, 0097-0098 and 0101-0103: The data fusion engine gathers data relevant to customer experience and assigns customer experience metrics based on business information: accepted standard customer experience/satisfaction measures such as American customer satisfaction index (ACSI) information, a Net Promoter score, and a score from J.D. Power and Associates. The outcome of a customer-agent interaction and customer feedback is used to derive a customer satisfaction metric.).

Claim 16 recites the limitations already addressed by the rejection of claim 10; therefore, the same rejection applies.

AS per Claim 11, Kannan discloses the system of claim 7, wherein: the analysis operation applies a ranked hierarchy of human experience elements when providing the mapped human experience insight (Kannan: Fig. 2C and ¶0092-0095: As reported in Fig. 2C the human experience insights are mapped and ranked for its impact on customer experience.).

Claim 17 recites the limitations already addressed by the rejection of claim 11; therefore, the same rejection applies.

As per Claim 12, Kannan discloses the system of claim 7, wherein: the results operation generates the human experience recommendation based upon a weighted scatter plot of human experience enhancement objectives (Kannan: Figs. 4A-4B and ¶0093-0094 and 0107-0112: Unstructured customer experience data is categorized in queries and reported to provide/extract business insights. From the reported insights, recommendations are produced to improve performance and customer experience. See reported insights and objectives in scatter plots in Figs. 4A-4B.).

Claim 18 recites the limitations already addressed by the rejection of claim 12; therefore, the same rejection applies.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan) in view of Kozine et al. (US Patent Application Publication, 2013/0342538, hereinafter referred to as Kozine).

As per Claim 19, Kannan discloses the non-transitory, computer-readable storage medium of claim 13.

Kannan does not explicitly disclose, however Kozine discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Kozine: ¶0092-0094: The processing device may execute instructions stored in memory deployable from a remote networked system.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Kannan with Kozine’s system for providing business insights on customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kozine’s system for providing business insights on customer experience in Kannan would have served Kannan’s pursuit of deriving insights about a customer by analyzing interactions (See Kannan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Kannan discloses the non-transitory, computer-readable storage medium of claim 13.

Kannan does not explicitly disclose, however Kozine discloses wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Kozine: ¶0025 and 0092-0094: Code is sent to computing devices by web application, whereas code is operating instructions implemented by the processing device.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Kannan with Kozine’s system for providing business insights on customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kozine’s system for providing business insights on customer experience in Kannan would have served Kannan’s pursuit of deriving insights about a customer by analyzing interactions (See Kannan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Katsuri et al. (US 10,157,347): A system for processing enterprise data is configured to adapt to different domains and analyze data from various data sources and provide enriched results.

Ravichandran (US 2019/0244225): Data analytics techniques can improve international software product quality and user experience. The system uses data mining to identify and assess region-specific issues in a software product. The system uses predetermined keywords, patterns and neural networks to mine customer feedback from heterogeneous data sources in order to accurately and efficiently identify and assess technical problems in a software product. The system, upon mining the data sources to determine the usage patterns and expectations that led to the identified technical problems, can facilitate the development of a software update or patch for the software product that can solve or mitigate the identified technical problem, resulting in the software product having improved globalization maturity and international user experience.

Winters et al. (US 2017/0308917): A system and a process using that system is provided for creating, analyzing and optimizing a customer journey. The process includes real-time creation and continuing analysis of an “Event Sequence Index,” (ESI) corresponding to a time-stamped labeled set of data points representing cumulative events along the customer journey. The data points are further associated with channels, which are modes of interaction between the customer and the organization, and mapped into a linked directed graph which is amenable to analysis through a recursive pattern matching method, such as a non-deterministic finite automaton, employing DQL (Distributed Query Language). Selected portions of these graphs can be identified, either statistically or causally, as signatures of highly satisfactory or unsatisfactory outcomes and may be stored in memory as real-time predictors of the course of a present customer experience and to suggest statistically feasible and effective interventions. Concurrently, the signatures may be used as feedback to an organization for improvements in customer relations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683